DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-14) in reply to the Restriction/Election Requirement Filed on July 06, 2022 is acknowledged. The traversal is on the grounds that the Amendments to the claims possess unity of invention and should therefore be examined together.
The Examiner respectfully disagrees. Claim 1 has been rejected as being anticipated by Vaughn US 200602060022 in the action below therefore the traversal arguments are moot as claim 1 is known in the art and therefore the shared technical feature of Groups I and II is not a special technical feature. Claims 15-20 will remain withdrawn from consideration pursuant to 37 CFR 1.142(b).
Response to Amendments
The amendments filed with the written response received on July 06, 2022 have been considered and an action on the merits follows. As directed by the amendment, claims 1, 6, 8, 15, and 18 have been amended; claims 2, 4, 5, 7, and 17 are canceled. The Examiner has withdrawn claims 15-16 and 18-20 as being drawn to non-elected Group II. Accordingly, claims 1, 3, 6, 8-16, and 18-20 are pending in this application with an action on the merits to follow regarding claims 1, 3, 6, and 8-14.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "wrist opening gripping feature" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 3, 6, and 8-14 at least for depending from a rejected claim) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, is indefinite as it recites “a first point proximal a first corner of the dorsal portion that is proximal a finger portion and a second point proximal a second corner of the dorsal portion that is proximal a wrist portion”. Firstly, it is unclear if the first corner is proximal a finger portion or if the dorsal portion is proximal a finger portion. Secondly, it is unclear if the second corner is proximal a wrist portion or if the second corner is proximal the dorsal portion. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “a first point proximal a first corner of the dorsal portion that is proximal a finger portion and a second point proximal a second corner of the dorsal portion that is proximal a wrist portion” where a first point is proximal a first corner of a dorsal portion, and the dorsal portion is proximal a finger portion of the glove; and a second point is proximal a second corner of the dorsal portion, and the dorsal portion is proximal a wrist portion of the glove.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8-10, and 12, as best can be understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaughn US 20060260022.
	Regarding Independent Claim 1, Vaughn discloses a glove (Figs. 1-5, #10), comprising: a dorsal portion (Vaughn Annotated Fig. 4), the dorsal portion comprising a first material (¶0002 states that the glove may be made of leather) divided into a first (Vaughn Annotated Fig. 4) and a second (Vaughn Annotated Fig. 4) section (Fig. 4), the dorsal portion further including: a fastening device (Fig. 4, #162) for selectively attaching and detaching the first and second sections of the dorsal portion (Figs. 45; ¶0025-0026); and a fastening device gripping feature (Vaughn Annotated Fig. 4) attached to the fastening device (Fig. 4), wherein: the fastening device is a zipper (Figs. 4-5), the fastening device divides the dorsal portion into the first and second sections at an angle (Figs. 4-5 show the sections are divided at an arcuate angle), the fastening device comprises a first point (Vaughn Annotated Fig. 5) proximal a first corner of the dorsal portion (Vaughn Annotated Fig. 5) that is proximal a finger portion (Vaughn Annotated Fig. 5) and a second point (Vaughn Annotated Fig. 5) proximal a second corner of the dorsal portion (Vaughn Annotated Fig. 4) that is proximal a wrist portion (Vaughn Annotated Fig. 4), and the fastening device is configured to be provided in at least an open position and a closed position (Figs. 1-5; ¶0023-0026), the glove having a generally planar configuration when the fastening device is provided in the open position (Fig. 5); a palmar portion (Vaughn Annotated Fig. 4), the palmar portion including: at least a section (Fig. 2, #64) comprising a second material (¶0026, states “elastic material”); and the wrist portion attached to the dorsal portion and the palmar portion (Vaughn Annotated Fig. 5), wherein the wrist portion is selectively movable between an open and a closed position about a wearer's wrist (Fig. 5; ¶00256), the wrist portion further including: a wrist opening gripping feature (Fig. 3, #31).
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Vaughn discloses the structure of the glove with zipper, there would be a reasonable expectation for the glove with zipper to perform such functions as explained after each functional limitation.
Regarding Claim 3, Vaughn discloses the glove of claim 1, wherein the wrist portion comprises a hook and loop surface (¶0024).  
Regarding Claim 6, Vaughn discloses the glove of claim 1, wherein the fastening device is provided on at least a portion of the palmar portion (Fig. 5).  
Regarding Claim 8, Vaughn discloses the glove of claim 1, wherein the fastening device gripping feature comprises a pull tab having a loop (Vaughn Annotated Fig. 4).  
Regarding Claim 9, Vaughn discloses the glove of claim 3, wherein the wrist opening gripping feature comprises a pull tab having a loop (Fig. 3 shows #31 is a pull tab with a loop at the end of the strap; ¶0024).  
Regarding Claim 10, Vaughn discloses the glove of claim 1, wherein the first material is selected from the group consisting of conductive materials, neoprene, wool, cotton, leather (¶0002), synthetic fibers, polyester, spandex, nylon, polyurethane, rubber, and combinations thereof.  
Regarding Claim 12, Vaughn discloses the glove of claim 1, wherein the first material is different from the second material (¶0002 and ¶0026; leather and elastic are different materials).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 13-14, as best can be understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn as applied to claims 1 and 12 above, and further in view of Sullivan US 20160249694.
Regarding Claim 11, Vaughn discloses the glove of claim 1, wherein the glove has the second material, but does not expressly discloses that the second material is selected from the group consisting of polyester, spandex, nylon, polyurethane, rubber, wool, cotton, leather, synthetic fibers, and combinations thereof. 
Sullivan teaches a glove with a zipper (Figs. 1-13), the glove has at least two materials (¶0030, ¶0040, notes, “rubber… leather and/or simulated leather, fabric material…).
Both Vaughn and Sullivan teach analogous inventions in the art of gloves with zippers. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the glove of Vaughn with the teachings of Sullivan such that the glove would have two different materials so that one material, “protects and covers the wearer's bare hands from, inter alia, friction, cuts, scrapes, burns, and other injuries” (Sullivan ¶0002) while the other material would be used to, “insulate the wearer's hand in cold weather conditions” (Sullivan ¶0002).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Regarding Claim 13, Vaughn discloses the glove of claims 1 and 12, but does not expressly disclose wherein the first material provides a first level of friction when in contact with a surface, and wherein the second material provides a second level of friction when in contact with the surface, the second level of friction being greater than the first level of friction.
Sullivan teaches a glove with a zipper (Figs. 1-13), the glove having a first material (Fig. 13, #14) that provides a first level of friction when in contact with a surface (¶0040), and wherein a second material (Fig. 13, #78) provides a second level of friction when in contact with the surface (¶0040), the second level of friction being greater than the first level of friction (¶0040).
Both Vaughn and Sullivan teach analogous inventions in the art of gloves with zippers. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the glove of Vaughn with the teachings of Sullivan such that the glove would have two different levels of friction with one level being higher than the other to, “to reduce the potential for the hand covering… to slide against the inside of protective equipment, such as the cuff of a ski jacket and/or other clothing, thereby improving the seal between and/or around a user's hand covering… and other protective equipment” (Sullivan ¶0040).
Regarding Claim 14, Vaughn discloses the glove of claim 1, but does not expressly disclose that the glove further comprising a third material, the third material being different from the first material and the second material.
Sullivan teaches a glove with a zipper (Figs. 1-13) that comprises three different materials (¶0040); a third material being different from a first material and a second material (¶0030, ¶0040, notes, “rubber… leather and/or simulated leather, fabric material…).
Both Vaughn and Sullivan teach analogous inventions in the art of gloves with zippers. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the glove of Vaughn with the teachings of Sullivan such that the glove would have at least three different materials so that the materials would allow the glove to possess multiple different features such as preventing cold air from moving into the glove (Sullivan ¶0039), provide extra padding in the glove (Sullivan ¶0046), and to allow the glove flexibility to open and close with ease (Sullivan ¶0046).

    PNG
    media_image1.png
    791
    743
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    727
    790
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thornell US 4704743 teaches a glove with a zipper
Partak US 20090293176 teaches a glove with a dorsal zipper
Aoki US 5329639 teaches a glove with a zipper
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732